Case 2:19-mj-03377-JBGNIBER STATESDISSENCHGOURTP age 1 of 1 PagelD: 21
DISTRICT OF NEW JERSEY

MAGISTRATE’S COURTROOM MINUTES

 

UNITED STATES OF AMERICA
Vv.
BRENDA SMITH
PROCEEDINGS: Bail Hearing
( } COMPLAINT
( ) ADVISED OF RIGHTS
( ) WAIVER OF COUNSEL
( ) APPT. OF COUNSEL: AFPD __ CIA
( )WAIVEROFHRG.: __ PRELIM REMOVAL
{ ) CONSENT TO MAGISTRATE'S JURISDICTION
{( ) PLEA ENTERED: __ GUILTY. NOT GUILTY

( ) PLEA AGREEMENT

( )RULE11 FORM

( ) FINANCIAL AFFIDAVIT EXECUTED
( ) OTHER

 

HEARING(S) SET FOR:

{ ) PRELIMINARY/ REMOVAL HRG.
( ) DETENTION/ BAIL HRG.

( ) TRIAL: _ COURT —_ JURY
( ) SENTENCING

( ) OTHER:

 

APPEARANCES:
AUSA, Courtney Howard, AUSA
DEFT, COUNSEL. Kevin Carlucci, AFPD

PROBATION

 

INTERPRETER

 

Language: { )

Time Commenced: _ 38 36 pin
Time Terminated: 3544 phy
CD No: ECR !

 

MAGISTRATE JUDGE:___LEDA D. WETTRE, USMI

MAGISTRATENC:: 2:19-mj-3377 (JBC)
DATE OF PROCEEDINGS:__ 9/30/2019

DATEOF ARREST:

( ) TEMPORARY COMMITMENT
( ) CONSENT TO DETENTION WITH RIGHT TO MAKEA
BAIL APPLICATION AT A LATER TIME
@3 BAILDENIED- DEFENDANT REMANDED TO CUSTODY
( ) BAILSET:
( ) UNSECURED BOND
(_) SURETY BOND SECURED BY CASH / PROPERTY
( ) TRAVELRESTRICTED
(_) REPORT TO PRETRIAL SERVICES
( ) DRUG TESTING AND/OR TREATMENT
( ) MENTAL HEALTH TESTING AND/OR TREATMENT
( ) SURRENDER &/OR OBTAIN NO PASSPORT
( ) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
ADDITIONAL CONDITIONS

 

 

DATE:
DATE:
DATE:
DATE:
DATE:

 

 

 

 

 

Kimberly Darling

 

DEPUTY CLERK
